Citation Nr: 0615322	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  95-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for bilateral pes 
planus with hallux valgus.

3.  Entitlement to service connection for a bilateral eye 
disability.  

4.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
July 1990.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1990 rating 
decision rendered by the Newark, New Jersey, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2001, the Board remanded some of the issues on 
appeal to the RO for further evidentiary development.  The 
case has been returned to the Board for further appellate 
consideration.  

The issue of entitlement to service connection for a 
bilateral shoulder disability is addressed in the REMAND that 
follows the order section of the decision.


FINDINGS OF FACT

1.  The veteran's current tension headaches were initially 
manifested during his active military service.

2.  The veteran's bilateral pes planus with hallux valgus was 
found on the examination for entrance onto active duty.

3.  The bilateral pes planus with hallux valgus did not 
increase in severity during or as a result of active duty.

4.  An acquired disorder of either eye was not present in 
service and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Chronic tension headaches were incurred during active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  Bilateral pes planus with hallux valgus was not incurred 
in or aggravated by active duty.  38 U.S.C.A. § 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).  

3.  A bilateral eye disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the veteran's claims were initially 
adjudicated before the enactment of the VCAA.  Notice 
required by the VCAA and the implementing regulation was 
provided in letters dated in October 2001 and August 2005.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is warranted for the veteran's headache 
disability.  The originating agency will have the opportunity 
to provide notice concerning the effective date and 
disability evaluation elements of the claim before deciding 
those matters.  The Board has determined that service 
connection is not warranted for eye disability or pes planus 
with hallux valgus.  Consequently, no disability rating or 
effective date for service connection for either of these 
disabilities will be assigned, so there can be no possibility 
of any prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, he has been afforded appropriate examinations.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits any 
of the claims would have been different had complete VCAA 
notice been provided at an earlier time.  Therefore, the 
Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Congenital or developmental defects and refractive error are 
not diseases or injuries for VA compensation purposes.  38 
C.F.R. § 3.303(c) (2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  For peacetime service after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Headaches

After a review of the evidence, the Board finds that the 
evidence in support of the veteran's claim and the evidence 
against his claim are in relative equipoise.  Accordingly, a 
grant of service connection for headaches is warranted.  

The record reflects that the veteran was involved in a motor 
vehicle accident during service in April 1990 when he swerved 
to avoid a car that had encroached on the van he was driving.  
During his RO hearing in August 1992, he reported that he 
developed headaches, blurred vision, and bilateral shoulder 
pain following this accident.  He reported that the back of 
his skull, neck, and shoulders took the brunt of the fall 
when the van he was driving rolled several times down an 
embankment.  He reported that his symptoms began immediately 
following the accident.  

Pursuant to the Board's September 2001 remand, the veteran 
was afforded a VA neurological examination in May 2003.  
While the examining physician felt that it is unlikely that 
the motor vehicle accident resulted in the veteran's current 
persistent headache disorder, tension type, the examiner felt 
that the etiology of the headaches was unclear.  It was noted 
that the veteran's headaches had a temporal association with 
the veteran's motor vehicle accident and his service-
connected cervical/lumbar strain.  It was also noted that the 
veteran's headaches could be a symptom of his service-
connected psychiatric disorder.  

While the examiner was unable to provide a clear opinion 
concerning the etiology of the veteran's headache disorder, 
the examiner established a temporal association with the 
current disability and active military service.  In essence, 
after reviewing the veteran's claims folder, the examiner 
opined that, regardless of the etiology of the headache 
disorder, the disorder had its onset at the time of the in-
service motor vehicle accident.  With resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for the veteran's tension headaches 
is warranted.  


Pes Planus with Hallux Valgus

Moderate asymptomatic pes planus and mild asymptomatic hallux 
valgus were noted on the veteran's January 1989 service 
enlistment examination.   Accordingly, the veteran is not 
entitled to the presumption of soundness.  

With respect to whether service connection is warranted on 
the basis of aggravation, the Board notes that service 
medical records are silent for any complaints or treatment 
related to pes planus or hallux valgus and show that the 
veteran's feet were found to be normal on the examination for 
discharge in March 1990.  While post-service clinical records 
show complaints pertaining to the veteran's feet, none of the 
post-service medical evidence suggests that disability of 
either foot increased in severity during or as a result of 
service.  Moreover, a VA physician, after examining the 
veteran in May 2003, opined that the veteran's pes planus did 
not undergo an increase in severity during service.  This 
opinion was rendered after the physician reviewed the 
veteran's claims folder, including the service medical 
records.  

In view of the absence of any medical evidence supporting the 
proposition that disability of either foot increased in 
severity during or as a result of service and the VA medical 
opinion against the claim, the Board must conclude that the 
presumption of aggravation does not apply and that the 
preponderance of the evidence is against the claim.


Bilateral Eye Disability

The veteran has asserted that he currently has bilateral eye 
disability that is etiologically related to the April 1990 
motor vehicle accident.  Specifically, he contents that he 
developed blurred vision following the accident.  

Service medical records do not support this contention.  They 
document no evidence of blurred vision or any other eye 
problem.  In addition, the report of examination for 
discharge shows that his eyes and visual acuity were found to 
be normal.

A VA visual examination in June 2002 revealed only mild 
myopia.  The report of a May 2003 VA eye examination notes 
that the veteran complained of difficulty focusing, some 
photophobia, redness, and frontal headaches.  Uncorrected 
visual acuity was 20/30+ in the right eye and 20/25 in the 
left eye.  He did not have any glaucoma, cataract, or 
diabetic retinopathy.  Eye motility, eyelids, conjunctivae, 
corneas, anterior chamber, irises, and pupil were within 
normal limits.  The pertinent diagnoses were 
astigmatism/myopia.  In a September 2003 addendum to the May 
2003 examination report, a VA optometrist stated that he 
reviewed the veteran's claims folder and was of the opinion 
that the veteran's mild refractive error was either 
congenital or developmental.  He did note that some theories 
associate myopia and astigmatism with stress on the visual 
system from prolonged near work.  He stated that if it could 
be determined that the veteran had uncorrected visual acuity 
of 20/20 before starting his military service, and it could 
be shown that his principle activities in service involved 
prolonged near-work tasks (i.e., computer work) then his 
correctable refractive error might be considered connected to 
service.   

As noted above, refractive error is not a disease or injury 
for VA compensation purposes.  There is no medical evidence 
of any acquired eye disorder in service or of a nexus between 
any current acquired eye disorder and the veteran's military 
service.  Although the VA optometrist has speculated that the 
veteran's refractive error could be connected to service, a 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  Bostain v. West, 11 Vet. App. 124, 127 
(1998), see also Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Moreover, based upon his examination of the veteran and the 
claims folder, it was the opinion of the VA optometrist that 
the refractive error is a congential or development disorder.

Accordingly, the Board must conclude that the preponderance 
of the evidence is also against this claim.


ORDER

Service connection for headaches is granted.

Service connection for bilateral pes planus with hallux 
valgus is denied.

Service connection for a bilateral eye disability is denied.


REMAND

The veteran contends that he currently has a bilateral 
shoulder disability that is etiologically related to his in-
service motor vehicle accident.  Although service medical 
records do not show that the veteran was found to have a 
disorder of either shoulder, they show that in May 1990 he 
complained of bilateral tenderness from the trapezius to the 
wrists.  The assessment was cervical - thoracic strain, 
resolving.

There is conflicting medical evidence regarding whether the 
veteran has a current shoulder disability.  VA joint 
examination in June 1992 revealed limitation of motion of 
both shoulders.  While tenderness was noted bilaterally, the 
veteran had no localized muscle atrophy or neurovascular 
deficit.  Despite normal X-ray findings, diagnoses of 
capsulitis of the right shoulder and bursitis of the left 
shoulder were rendered.  Similar complaints were recorded 
during a subsequent VA joints examination in May 2003.  Again 
limitation of motion of the shoulders with pain was noted.  
Likewise, X-rays were noted to be within normal limits.  
However, the examiner opined that the veteran had no shoulder 
pathology.  

In light of the nearly identical findings on the 2002 and 
2003 examination reports, the Board is of the opinion that a 
new VA examination would be probative in ascertaining whether 
the veteran has a current bilaterally shoulder disability 
that is etiologically related to his active military service.  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence. 

3.  Thereafter, the veteran should be 
scheduled for an examination by a 
physician with sufficient expertise to 
determine the nature and etiology of any 
current bilateral shoulder disability.  

The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  

The examiner should identify any 
currently present right and left shoulder 
disorders.  For each shoulder disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely (a 50 percent probability or 
greater) that the disorder is 
etiologically related to the veteran's 
military service, to include his in-
service motor vehicle accident, or to his 
service-connected neck disability.
 
The supporting rationale for each opinion 
expressed must also be provided. 

4.  The RO or the AMC should then review 
the claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  Then, the RO or the AMC should 
adjudicate the issue remaining on appeal 
based on a de novo review of the 
pertinent evidence.  

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


